                                                                            N.Y.S.D. case #
         CaseCase 20-2537, Document
              1:19-cv-07777-GBD     36, 08/12/2020,
                                 Document           2906634,
                                            204 Filed        Page1
                                                      08/12/20     of 12 of 2
                                                                Page        19-cv-7777(GBD)

                                                                                  USDC SDNY
                                                                                  DOCUMENT
                                                                                  ELECTRONICALLY FILED
                      UNITED STATES COURT OF APPEALS                              DOC #:   _________________
                                                                                  DATE FILED: ______________
                          FOR THE SECOND CIRCUIT

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
12th day of August, two thousand twenty.


 State of New York, City of New York, State of Connecticut, State           ORDER
 of Vermont,
                                   Plaintiffs-Appellees,                    No. 20-2537

                        v.

 United States Department of Homeland Security, Secretary Chad
 F. Wolf, in his official capacity as Acting Secretary of the United
 States Department of Homeland Security, United States
 Citizenship and Immigration Services, Director Kenneth T.
 Cuccinelli II, in his official capacity as Acting Director of United
 States Citizenship and Immigration Services, United States of
 America,
                                         Defendants-Appellants.


 Make the Road New York, African Services Committee, Asian
 American Federation, Catholic Charities Community Services,
 (Archdiocese of New York), Catholic Legal Immigration
 Network, Inc.,
                                    Plaintiffs-Appellees,

                        v.

 Kenneth T. Cuccinelli, in his official capacity as Acting Director
 of United States Citizenship and Immigration Services, United
 States Citizenship and Immigration Services, Chad F. Wolf, in his
 official capacity as Acting Secretary of Homeland Security,
 United States Department of Homeland Security,
                                        Defendants-Appellants.


PETER W. HALL, Circuit Judge:
        Upon due consideration of the Defendants-Appellants’ motion seeking a stay, pending
resolution by the panel assigned to decide the motion, it is hereby ORDERED that the injunction
entered by the District Court on July 29, 2020 is stayed with respect to all states other than those
              CaseCase 20-2537, Document
                   1:19-cv-07777-GBD     36, 08/12/2020,
                                      Document           2906634,
                                                 204 Filed        Page2
                                                           08/12/20     of 2 of 2
                                                                     Page




      within the Second Circuit: Connecticut, New York, and Vermont. See New York v. United States
      Dep’t of Homeland Sec., No. 19-3591, 2020 WL 4457951, at *32 (2d Cir. Aug. 4, 2020).
                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk of Court




CERTIFIED COPY ISSUED ON 08/12/2020
